     Case 3:21-cr-00031-BJB Document 13 Filed 02/24/21 Page 1 of 4 PageID #: 56



                                                                                FILED
                              UNITED STATES DISTRJCT COURT                 JAMES J. VILT, JR. - CLERK
                              WESTERN DISTRJCT OF KENTUCKY                         FEB 24 2021
                                     AT LOUISVILLE
                                                                             U.S. DISTRICT COURT
UNITED STATES OF AMERJCA                                                    WEST'N. DIST. KENTUCKY

                                                                       INDICTMENT
V.


                                                               NO.     3:&1IBBi-l?iI6
JOHN F. JOHNSON                                                        18 U.S.C. 11 l(b)
a/k/a Grand Master Jay                                                 18 U.S.C. 924(c)(A)(ii)
                                                                       18 U.S.C. 924(d)
                                                                       18 U.S.C. 1114
                                                                       28 U.S.C. 2461



The Grand Jury charges:

                                             COUNT 1
                                (Assaulting, Resisting, or Impeding)

        On or about September 4, 2020, in the Western District of Kentucky, Jefferson County,

Kentucky, JOHN F. JOHNSON, a/k/a Grand Master Jay, the defendant, forcibly assaulted,

resisted, opposed, impeded, intimidated, and interfered with any person designated as an officer

and employee of the United States or any agency in any branch of the United States Government,

in Title 18, United States Code, Section 1114, while engaged in and on account of the perfonnance

of official duties, and used a deadly and dangerous weapon in the commission, to wit: JOHN F.

JOHNSON, a/k/a Grand Master Jay resisted, opposed, impeded, intimidated, and interfered with

a Task Force Officer of the FBI by pointing an AR style rifle at the officer.

         All in violation of Title 18, United States Code, Sections 111 (b) and 1114.
  Case 3:21-cr-00031-BJB Document 13 Filed 02/24/21 Page 2 of 4 PageID #: 57




The Grand Jury further charges:

                                          COUNT2
                   (Brandishing a Firearm in Relation to a Crime of Violence)

       On or about September 4, 2020, in the Western District of Kentucky, Jefferson County,

Kentucky, JOHN F. JOHNSON, a/k/a Grand Master Jay, the defendant, did knowingly brandish,

carry and used a firearm, that is, an AR 15, during and in relation to a crime of violence for which

he may be prosecuted in a comi of the United States, that is, violations of Title 18, United States

Code, Section 111 in Count 1 above.

       All in violation of Title 18, United States Code, Section 924(c)(l)(A).



                                   NOTICE OF FORFEITURE

       As a result of committing offenses in violation of Title 18, United States Code, Sections

924(c)(l)(A), as alleged in this Indictment, felonies punishable by imprisonment for more than

one year, the defendant, JOHN F. JOHNSON, a/k/a Grand Master Jay, shall forfeit to the United

States, pursuant to Title 18, United States Code, Section 924( d), and Title 28, United States Code,

Section 2461, all firearms and ammunition involved in the commission of the offenses, including

but not limited to a Del-Ton, Inc. (DTI) AR-15 ; serial number: DTI 5171917, with one magazine.


                                              A TRUE BILL.




                                              FOREPERSON '--


4 ..t,~'*~
MICHAEL A. BENNET
ACTING UNITED STATES ATTORNEY

MAB:JDJ

                                                 2
        Case 3:21-cr-00031-BJB Document 13 Filed 02/24/21 Page 3 of 4 PageID #: 58




UNITED STATES OF AMERICA v. JOHN F. JOHNSON , a/k/a Grand Master Jay

                                                              PENALTIES

Count I: NM 20 yrs./$250,000/both/NM 3 yrs. Supervised Release
Count 2 : NL 7 yrs. consecutive/$250,000/both/NM 3 yrs. Supervised Release
Notice of Forfeiture

                                                                 NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S .C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after November 11 ,
1984, as follows :

          Misdemeanor:            $ 25 per count/individual                 Felony:       $ I00 per count/individual
                                  $ I25 per count/other                                   $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court issues an
order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's Office with a
current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of court. 18 U.S.C. §
3571 , 3572,3611 , 3612

Failure to pav fine as ordered mav subject vou to the following:

          I.    INTEREST and PENALTIES as applicable by law according to last date of offense.

                     For offenses occurring after December 12. I 987 :

                     No INTEREST will accrue on fines under $2,500.00.

                     INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at the
                     time of sentencing. This rate changes monthly. Interest accrues from the first business day
                     following the two week period after the date a fine is imposed.

                     PENALTIES of:

                     I 0% of fine balance if payment more than 30 days late.

                     15% of fine balance if payment more than 90 days late.

          2.         Recordation ofa LIEN shall have the same force and effect as a tax lien.

          3.         Continuous GARNISHMENT may apply until your fine is paid.

           18 U.S.C. §§ 3612, 3613

                     If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE of
                     not more than the greater of$10,000 or twice the unpaid balance of the fine ; or IMPRISONMENT
                     fornot more than I year or both. 18 U .S.C. § 36 I 5
        Case 3:21-cr-00031-BJB Document 13 Filed 02/24/21 Page 4 of 4 PageID #: 59




RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make restitution to
any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.        That you deposit the entire fine amount (or the amount due under an installment schedule during the
                     time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

           18 U.S.C. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable to the
Clerk. U.S . District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      I 06 Gene Snyder U.S. Courthouse
                                                      601 West Broadway
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREEN:                   Clerk, U.S. District Court
                                                      120 Federal Building
                                                      241 East Main Street
                                                      Bowling Green, KY 42101
                                                      270/393-2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 42301
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Building
                                                      501 Broadway
                                                      Paducah, KY 42001
                                                      270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
